Case 7:19-cv-00863-EKD-JCH Document 75 Filed 11/20/20 Page 1 of 2 Pageid#: 379




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

 TRAVIS WAYNE TOLLEY,                        )
                                             )
        Plaintiff,                           )
                                             )
 v.                                          )       Case No.: 7:19-cv-863
                                             )
 BEN CALDWELL, et al.,                       )
                                             )
        Defendants.                          )

                      DEFENDANT GARDNER’S MOTION TO DISMISS

        Defendant Greg Gardner (“Officer Gardner”), by counsel, moves pursuant to Rule

 12(b)(6) of the Federal Rules of Civil Procedure to dismiss Plaintiff Travis Wayne Tolley’s

 Second and Third Causes of Action in his Third Amended Complaint. For the reasons stated in

 the accompanying Memorandum in Support, the Second and Third Causes of Action fail to state

 a claim against Officer Gardner upon which relief can be granted.

        WHEREFORE, Defendant Greg Gardner respectfully requests that the Court dismiss the

 Second and Third Causes of Action of the Third Amended Complaint as more specifically set

 out in the accompanying memorandum, and award him such other relief as the Court deems just

 and proper.

                                             GREG GARDNER


                                             By /s/ Julian F. Harf
                                             Jeremy E. Carroll (VSB #41331)
                                             Julian F. Harf (VSB #90775)
                                             Guynn, Waddell, Carroll & Lockaby, P.C.
                                             415 S. College Avenue
                                             Salem, Virginia 24153
                                             Phone: 540-387-2320
                                             Fax: 540-389-2350
                                             Email: jeremyc@guynnwaddell.com

                                                 1
Case 7:19-cv-00863-EKD-JCH Document 75 Filed 11/20/20 Page 2 of 2 Pageid#: 380




                                                         julianh@guynnwaddell.com
                                                  Attorney for Defendant Greg Gardner


                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 20th day of November, 2020, I electronically filed the

 foregoing with the Clerk of the Court using the CM/ECF system, which will send a notification

 of such filing (NEF) to all counsel of record.

                                                  /s/ Julian F. Harf
                                                  Jeremy E. Carroll (VSB #41331)
                                                  Julian F. Harf (VSB #90775)
                                                  Guynn, Waddell, Carroll & Lockaby, P.C.
                                                  415 S. College Avenue
                                                  Salem, Virginia 24153
                                                  Phone: 540-387-2320
                                                  Fax: 540-389-2350
                                                  Email: jeremyc@guynnwaddell.com
                                                           julianh@guynnwaddell.com
                                                  Attorney for Defendant Greg Gardner




                                                    2
